EXHIBIT Consent of Independent Registered Public Accounting Firm The Shareholders and Board of Directors Frozen Food Express Industries, Inc.: We consent to the use of our report dated March15, 2007, with respect to the consolidated balance sheet of Frozen Food Express Industries, Inc. as of December31, 2006, and the related consolidated statements of income, stockholders’ equity and cash flows for each of the years in the two-year period ended December31, 2006, incorporated herein by reference. Our audit report dated March15, 2007, with respect to the consolidated balance sheet of Frozen Food Express Industries, Inc. as of December31, 2006, and the related consolidated statements of income, stockholders’ equity and cash flows for each of the two years ended December 31, 2006 refers to the adoption of Statement of Financial Accounting Standard No.123 (revised 2004), Share-Based Payment, and the provisions of Securities and Exchange Commission Staff Accounting Bulletin No.108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in the Current Year Financial Statements. /s/ KPMG
